Citation Nr: 0602428	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1961 to August 1964.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran also sought 
service connection for residuals of cold injury to the feet.  
However, at the time of his hearing before the Board, the 
veteran withdrew this claim from his appeal.  Consequently, 
the Board finds that this issue is no longer a subject for 
current appellate review.  38 C.F.R. § 20.204 (2005).

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have any eye disability that is related 
to active service.


CONCLUSION OF LAW

An eye disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
4.9 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this claim has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on multiple occasions of the evidence necessary to 
substantiate his claim.

First, prior to the original rating decision that denied the 
claim in April 2003, a VCAA notice letter was provided to the 
veteran in August 2002, which advised the veteran of the 
evidence necessary to substantiate a claim for service 
connection, and the respective obligations of the veteran and 
the Department of Veterans Affairs (VA) in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Thereafter, the April 2003 rating action and June 2004 
statement of the case denied the veteran's claim, noting that 
post-service treatment records did not show evidence of any 
chronic eye disability other than diabetic neuropathy, and 
that no current eye disability had been linked by medical 
evidence to the veteran's active service.

While the August 2002 VCAA notice letter did not specifically 
request that the appellant provide any evidence in the 
appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding records or documents that have not been obtained 
or that are not adequately addressed in documents and records 
in the claims file.  The veteran has also not indicated any 
intention to provide any additional medical evidence in 
support of his claim.

Therefore, based on all of the foregoing, the Board finds 
that remand of this matter for further notice and/or 
development under the VCAA is not necessary.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service medical records reflect that at the time of his 
entrance examination in June 1961, the veteran's distant 
vision was 20/20, bilaterally.  In August 1962, the veteran 
complained of bilateral eye pain over the previous week, more 
in the left than the right.  Physical examination revealed 
negative findings.  The impression was that no ocular disease 
was found.  A service medical entry from January 1963 
indicates that the veteran complained of eye discomfort in 
connection with head congestion.

Separation examination in July 1964 revealed distant vision 
was still 20/20.  The veteran also denied a history of any 
eye trouble and eye evaluation was noted to be normal.

Private medical records for the period of January 1990 to 
November 2002 reflect that in November 1991, there was a 
diagnosis of mild conjunctivitis.  In April 1992, the veteran 
experienced right eye discomfort while sweeping.  A foreign 
body was rinsed out and the eye returned to normal, but pain 
and photophobia later recurred.  The impression was possible 
recurrent corneal erosion.  In January 1995, there was a 
diagnosis of a temporal bulbar cyst in the left eye with 
onset of 5 years earlier.  In March 1995, the assessment was 
normal eye examination.  In September 1999, the left eye cyst 
was removed.  In April 2002, the veteran's complaints 
included a swollen eye secondary to the use of hair dye.

VA outpatient records from June 2002 reflect that the veteran 
reported a history of accidentally getting some hair dye in 
the left eye 4 months earlier, after which his eye became 
swollen shut.  It was noted that the veteran was given oral 
medication and the left eye returned to normal in one week.  
His distant uncorrected visual acuity was 20/50-2 on the 
right and 20/50-2 on the left.  The assessment was non-
proliferative diabetic retinopathy, hyperopia, astigmatism, 
and presbyopia.

At the veteran's hearing before the Board in October 2005, 
the veteran testified that he injured his eyes during service 
in August 1962, when he was changing a vehicle battery and it 
exploded, causing acid to enter the eyes (transcript (T.) at 
p. 4).  It took about 30 minutes to obtain treatment at a 
nearby hospital (T. at p. 4).  His eyes were cleaned and the 
veteran was given medication (T. at p. 5).  The veteran 
stated that he had a subsequent evaluation, at which time he 
complained that some of the vision in his left eye was gone, 
but the record of this evaluation was missing (T. at p. 5).  
The veteran indicated that he got some hair dye in his eye in 
2002, but that this had resolved (T. at p. 6).  He agreed 
that his only known eye disability was retinopathy from his 
diabetic condition, but contended that his left eye was 
weaker than his right since the battery acid spill (T. at p. 
6).  


II.  Analysis

The Board has carefully reviewed the evidence of record and 
initially observes that despite the post-service VA and 
private treatment records, since the evidence does not 
reflect a current diagnosis or finding of disability 
associated with the veteran's eyes other than as associated 
with his diabetes (retinopathy), there is no current evidence 
of disability that can be linked to service.

In addition, although the Board recognizes that the veteran 
claims his eyes, and especially his left eye, were 
permanently weakened or otherwise damaged by the battery acid 
in service, he is not a physician and has not otherwise been 
shown to have training or other expertise that would enable 
him to diagnose an eye disability or link a disability of the 
eyes to an event in service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board would further note that to the extent the veteran 
has been advised by a physician that his left eye is weaker 
than his right eye, while his in-service injury did affect 
the left eye more than the left, the left eye was also the 
only eye that required cyst removal in September 1999 and 
treatment because of hair dye in April 2002, and in any 
event, there is still a lack of current eye disability other 
than disability related to his diabetes.  Thus, the Board 
finds that remand for a VA examination and opinion with 
respect to this claim is not warranted.  38 C.F.R. 
§ 3.159(c)(4) (2005).

It should also be noted that refractive error such as 
hyperopia, astigmatism, and presbyopia, are not disabilities 
for VA disability compensation purposes.  38 C.F.R. § 4.9 
(2005).  

Consequently the Board finds that a preponderance of the 
evidence is against the claim.


ORDER

The claim for service connection for an eye disorder is 
denied.


REMAND

With respect to the remaining claim for service connection 
for a back disorder, as was noted by the RO, there is also no 
current diagnosis of a back disorder.  More specifically, 
post-service treatment records merely document reports of 
back pain by history only, and pain is not a disability for 
VA compensation benefits purposes.  In fact, in June 2002, 
the veteran denied back pain.  However, unlike the veteran's 
eye disability claim, the record contains no record of an 
examination of the veteran's back at any time, and in the 
same June 2002 VA record, the veteran reported back pain 
since he caught a falling load while in service in 1963.  
Service medical records also document treatment for back 
strain in March 1962.  The veteran has also recently 
contended that there are medical records documenting 
treatment for back spasms and that he is periodically 
required to wear a back brace.  

Therefore, the Board finds that the veteran should be 
afforded a VA examination to determine whether it is at least 
as likely as not that any current back disability is related 
to the veteran's active service.

Accordingly, this case is REMANDED for the following actions:

1.  Steps should be taken to obtain 
private treatment records for the veteran 
in the possession of K. P. Oakland 
Medical Center, dated since November 
2002.  

2.  The veteran should then be afforded 
an appropriate VA examination to 
determine the nature and etiology of any 
back disorder.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
back disorder is related to the veteran's 
period of active service.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


